DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The present application having Application No. 17/064,134 filed on 10/06/2020 presents claims 1-20 for examination.
The present application is a CIP of U.S. Patent Application No. 14/923,848 (now issued US Patent: US 10,860,304 B2), filed October 27, 2015.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/2020, has been acknowledged and the cited references have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,860,304 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of present application are fully anticipated by the claims of issued patent.  The issued US patent and the instant application are claiming common subject matter. The one of ordinary skill in the art would recognize that they are obvious variants.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Colin Lee Feeser (US 8,473,938 B1) (hereinafter Feeser) in view of Adrian Costea’s Blog (https://www.vkernel.ro/blog/wsus-in-a-workgroup-environment “WSUS in a workgroup environment”; Publication date: 05/02/2012; NPL:Costea_2012.pdf) (hereinafter Costea) and further in view of TechNotes (http://blog.technotesdesk.com/deploy-wsus-and-manage-clients-without-active-directory; “Deploy WSUS and manage clients without Active Directory” NPL: TechNotes_Aug2015.pdf;) (hereinafter TechNotes).

As per claim 1, Feeser discloses A method (e.g. [Abstract] discloses a method, system and program product for updating software deployed on client computers.  [Col. 1, lines 60-66] disclose invention is directed to methods and systems for managing updates to software installed on personal computers running Microsoft Windows OS. [Fig. 1 and related description]), comprising: receiving, by a client device, a policy specifying a locator of an update service for the client device to enforce based at least in part on an enrollment status of the client device with respect to a management service (e.g. Feeser: [Abstract] [Col. 2, lines 5-15] discloses method/system for updating software deployed on computers wherein each computer has a software update agent installed to enable computer to received software patch updates.  The method/system includes determining/selecting a server to download required updates based upon a location in a configuration file.  [Col. 3, lines 30-38] discloses configuring client computer using group policy or by scripting with the WSUS API.  [Col. 8, lines 27-] discloses providing configuration file with policies.  [Col. 4, lines 1-13] discloses setting or removing WSUS setting according to configuration file.  If client computer’s WSUS settings are set then the patches are downloaded from the WSUS server.  Otherwise the download comes from the Microsoft Windows Update site.  [Col. 8, lines 26-67] discloses an exemplary configuration file sets SetWSUS=true, WSUServer, and StatusServer.  Thus, computer is to use WSUS or other update service is determined based on location in policy or configuration file. Also see [Col. 3, lines 60-63; Col. 4, lines 1-12] [Col. 6, lines 25-30, 50-61].); determining, by the client device, whether the client device complies with the policy based at least in part on a value of at least one of a plurality of registry keys stored on the client device; forcing, by the client device, the client device to use the locator of the update service based at least in part on modifying the value of the at least one of the plurality of registry keys stored on the client device in an instance in which it is determined that the client device is to use the locator, and that the client device does not comply with the policy (e.g. Feeser: [Col. 6, lines 25-30] discloses determining whether the client will use WSUS or Windows update internet site to download patch files.  Setting SetWUS to a Boolean value (true or false) which establishes if WSUS is to be used or not.  [Col. 5, lines 5-15] discloses forcing locator of the update service.  For example if the WSUS settings are not set, then it will use the Microsoft Update Internet site, otherwise it will use WSUS.  [Col. 3, lines 1-37] discloses client products installed on host computer systems are updated using Microsoft Windows server update service.  The security patch update processor makes use of the Windows update service to allow each machine to perform a self-evaluation in conjunction with setting on the centralized WSUS server.  It also discloses configuring client computer such that it uses WSUS server by using group policy or by scripting with the WSUS API.  [Col. 4, lines 1-13] discloses setting or removing WSUS setting according to configuration file.  If client computer’s WSUS settings are set then the patches are downloaded from the WSUS server.  Otherwise the download comes from the Microsoft Windows Update site.  [Col. 8, lines 26-67] discloses an exemplary configuration file sets SetWSUS=true, WSUServer, and StatusServer.  Thus, computer is to use WSUS or other update service is determined based on location set via registry key according to policy or configuration file.).
As discussed above Feeser discloses whether the client device will use WSUS or Windows update internet site to download patch files based on registry key value but does not expressly disclose determining, by the client device, whether the client device complies with the policy; and causing, by the client device, the at least one of the plurality of registry keys stored on the client device to be modified to disable use of the update service in an instance in which the policy specifies that the client device is prohibited from connecting to or using the update service, and it is determined that the client device does not comply with the policy.
However, Costea discloses determining, by the client device, whether the client device complies with the policy based at least in part on a value of at least one of a plurality of registry keys stored on the client device; forcing, by the client device, the client device to use the locator of the update service based at least in part on modifying the value of the at least one of the plurality of registry keys stored on the client device in an instance in which it is determined that the client device is to use the locator, and that the client device does not comply with the policy (e.g. Costea; [Page 1] discloses there are situations when client computers are not part of a windows domain, but you still have to patch those systems using WSUS.  These clients have no Active Directory environment because they are not part of a Windows domain.  The client computers that are not part of Active Directory domain may be updated using WSUS in following ways: editing the registry, or configure the local group policies.  [Page 2] discloses configuring policy that points the client to the WSUS server.  [Page 3] discloses clients with no Active directory are configured to get their updates from the WSUS server.  Other clients with no Active Directory or are not part of Windows domain may be configured/forced to use WSUS by editing the registry.  [Page 3, last two figures] discloses how to edit registry keys to force the client to use the WSUS.  For example, Windows registry keys, WUServer and WUStatusServer are set/modified to “http://192.168.1.155”.  These registry setting may be exported to any client that is not part of Windows domain to force those clients to use the WSUS.).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine method of forcing client computers that are not part of Active Directory domain to use WSUS for software update as taught by Costea into Feeser because patching would allow keeping clients up to date using WSUS even when they are not part of Window domain.  This will allow securing client computers from vulnerabilities by patching them in a timely manner even though they are not part to the window domain.  This will also address the situations where client computers may not be part of the Window domain due to some restrictions (see Costea; [page 1, paragraph 1]).
The combination of Feeser and Costea does not expressly disclose causing, by the client device, the at least one of the plurality of registry keys stored on the client device to be modified to disable use of the update service in an instance in which the policy specifies that the client device is prohibited from connecting to or using the update service, and it is determined that the client device does not comply with the policy.
However, TechNotes discloses causing, by the client device, the at least one of the plurality of registry keys stored on the client device to be modified to disable use of the update service in an instance in which the policy specifies that the client device is prohibited from connecting to or using the update service, and it is determined that the client device does not comply with the policy (e.g. TechNotes; [pages 1-3] discloses modifying Windows registry key by running WSUS-Enroll.bat script to enroll computer into WSUS server and reverting changes back by running WSUS-remove.bat script.  The WSUS-remove.bat removes all the setting that were used to enroll the computer into WSUS.  All settings will be back as before and the system will continue patching via MS update manually or whatever way used before.  Thus, Windows registry key may be modified to disable use of WSUS by running WSUS-remove.bat script that will disable WSUS service.).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine method of running WSUS-remove.bat script to change settings back to default or original as taught by TechNotes into the combination of Feeser and Costea because it would provide means to manage desired computer state of patching via switching between update services regardless of computer being part of the Windows domain (See TechNotes [pages 1-3]).  This would also allow combination of Feeser and Costea to switch between multiple update services according to client computer’s active directory status.

As per claim 2, the combination of Feeser, Costea and TechNotes discloses The method of claim 1 [See rejection to claim 1 above], wherein: determining whether the client device complies with the policy is further based at least in part on the method further comprising: determining, by the client device, whether the client device is to use the locator specified in the policy to receive and install updates to software installed on the client device (e.g. Feeser: [Col. 3, lines 1-37] discloses client products installed on host computer systems are updated using Microsoft Windows server update service.  The security patch update processor makes use of the Windows update service to allow each machine to perform a self-evaluation in conjunction with setting on the centralized WSUS server.  It also discloses configuring client computer such that it uses WSUS server by using group policy or by scripting with the WSUS API.  [Col. 4, lines 1-13] discloses setting or removing WSUS setting according to configuration file.  If client computer’s WSUS settings are set then the patches are downloaded from the WSUS server.  Otherwise the download comes from the Microsoft Windows Update site.  [Col. 8, lines 26-67] discloses an exemplary configuration file sets SetWSUS=true, WSUServer, and StatusServer.  Thus, computer is to use WSUS or other update service is determined based on policy or configuration file.  [Abstract] [Col. 2, lines 5-22] discloses method/system for updating software deployed on computers wherein each computer has a software update agent installed to enable computer to received software patch updates.  The method/system includes determining/selecting a server to download and install required updates based upon a location in a configuration file.  Also see [Col. 9, lines 46-53] Costea; [Page 1] also discloses there are situations when client computers are not part of a windows domain, but you still have to patch those systems using WSUS.  These clients have no Active Directory environment because they are not part of a Windows domain.  The client computers that are not part of Active Directory domain may be updated using WSUS in following ways: editing the registry, or configure the local group policies.  [Page 2] discloses configuring policy that points the client to the WSUS server.  [Page 3] discloses clients with no Active directory are configured to get their updates from the WSUS server.  Other clients with no Active Directory or are not part of Windows domain may be configured/forced to use WSUS by editing the registry.).

As per claim 3, the combination of Feeser, Costea and TechNotes The method of claim 2 [See rejection to claim 2 above], wherein: determining whether the client device is to use the locator specified in the policy comprises monitoring a state of a network connection of the client device to a particular network specified in the policy (e.g. Costea; [pages 1-2] further discloses defining a group policy for client computers that are not part of a Windows domain which implies that the client computers are not connected to a network having Windows domain but they are connected to a particular network defined for the group policy.  [Page 3] discloses clients with no Active directory are configured to get their updates from the WSUS server.  Other clients with no Active Directory or are not part of Windows domain may be configured/forced to use WSUS by editing the registry.  Thus, network connection of the client computers are monitored to determine whether they are part of a Windows domain or not.).

As per claim 4, the combination of Feeser, Costea and TechNotes The method of claim 1 [See rejection to claim 1 above], wherein: receiving the policy comprises receiving the policy in an instance in which the client device is unjoined to a domain or a directory service (e.g. Costea; [Page 1] further discloses there are situations when client computers are not part of a windows domain, but you still have to patch those systems using WSUS.  These clients have no Active Directory environment because they are not part of a Windows domain.  The client computers that are not part of Active Directory domain may be updated using WSUS in following ways: editing the registry, or configure the local group policies.  [Page 2] discloses configuring policy that points the client to the WSUS server.  [Page 3] discloses clients with no Active directory are configured to get their updates from the WSUS server.  Other clients with no Active Directory or are not part of Windows domain may be configured/forced to use WSUS by editing the registry.  [Page 3, last two figures] discloses how to edit registry keys to force the client to use the WSUS.  For example, Windows registry keys, WUServer and WUStatusServer are set/modified to “http://192.168.1.155”.  Thus, if Windows registry keys, WUServer and WUstatusServer is set/modified to WUserver ip address then the client is determined to be unjoined to the Windows domain and the client computer is forced to use WSUS service specified via policy.  Furthermore, “UseWUserver” is another registry key that may help determine if client computer is unjoined from the Windows domain.).

As per claim 5, the combination of Feeser, Costea and TechNotes discloses The method of claim 1 [See rejection to claim 1 above], further comprising: determining, by the client device, the enrollment status of the client device with respect to the management service; and determining, by the client device, that the enrollment status of the client device is unauthorized by the policy (e.g. Costea; [pages 1-2] discloses defining a group policy to use WSUS service for client computers that are not part of a Windows domain.  The group policy to use WSUS service only applies to a client computer which belongs to the group policy.  This implies that any client computer under group policy is enrolled with management service to use WSUS service.  [Page 3] discloses clients with no Active directory are configured to get their updates from the WSUS server. Thus, the enrollment status of the client with no Active directory is determined as unauthorized to use WSUS service under group policy.).

As per claim 6, the combination of Feeser, Costea and TechNotes discloses The method of claim 1 [See rejection to claim 1 above], wherein: the policy specifies the locator of the update service for the client device to enforce further based at least in part on an operating system of the client device (e.g. Feeser; [Col. 1, lines 60-66] disclose invention is directed to methods and systems for managing updates to software installed on personal computers and servers running Microsoft Windows OS.  [Abstract] [Col. 9-20] discloses determining a required software component and software patch updates based upon a location set in a configuration file and selecting a server from which required software patch updates are to be downloaded.  Scanning software components on a selected computer and comparing the software patch updates available on the selected server to determine required software patch updates.  Thus, the location of server to download software updates is specified based on the software components (Windows OS) of the client. Also see [Col. 2, lines 66-67; Col. 3, lines 1-5] [Claim 14].); and the update service is a centralized distribution point for software updates made available to client devices enrolled with the management service (e.g. Feeser: [Col. 3, lines 1-37] [Fig. 1] discloses client products installed on host computer systems are updated using Microsoft Windows server update service.  The security patch update processor makes use of the Windows update service to allow each machine to perform a self-evaluation in conjunction with setting on the centralized WSUS server.  It also discloses configuring client computer such that it uses WSUS server by using group policy or by scripting with the WSUS API.  Fig.1 illustrates distribution of software updates from server 100 to client computers using a Microsoft Windows Server Update Services.).

As per claim 7, The method of claim 6 [See rejection to claim 6 above], wherein: the operating system is a MICROSOFT WINDOWS operating system and the plurality of registry keys are WINDOWS registry keys (e.g. Feeser; [Col. 1, lines 60-66] disclose invention is directed to methods and systems for managing updates to software installed on personal computers and servers running Microsoft Windows OS.  [Col. 6, lines 10-67] [Cols. 7-8] discloses invention utilizes a plurality of windows registry keys.  Costea: [Page 1] also discloses two clients, one is a Windows XP machine and the other one is Windows 7 machine.  [Page 3] discloses using windows regedit to set Windows registry keys.).

As per claims 8-14, these are system claims having similar limitations as cited in method claims 1-7, respectively.  Thus, claims 8-14 are also rejected under the same rationale as cited in the rejection of rejected claims 1-7, respectively.

As per claims 15-20, these are non-transitory computer readable medium claims having similar limitations as cited in method claims 1-6, respectively.  Thus, claims 15-20 are also rejected under the same rationale as cited in the rejection of rejected claims 1-6, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hiren Patel whose telephone number is (571) 270-3366.  The examiner can normally be reached on Monday to Friday 9:30 AM to 6:00 PM.		
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente, can be reached at the following telephone number: (571) 272-3652. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

August 12, 2022

/HIREN P PATEL/Primary Examiner, Art Unit 2196